Citation Nr: 0626122	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  05-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for anesthesia, inferior alveolar nerve branches of the 
trigeminal nerve, bilateral.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1993 to May 1999 
and April 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO reinstated benefits effective 
June 10, 2003 and continued the veteran's 10 percent 
disability rating.  The veteran perfected an appeal of that 
decision.  


FINDING OF FACT

The veteran's trigeminal nerve disability is manifested by 
numbness of the lips and chin on both the left and right side 
of the lips and chin.  


CONCLUSION OF LAW

The criteria for assignment of separate 10 percent disability 
ratings for bilateral involvement of the trigeminal nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8205 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability of the 5th (trigeminal) cranial nerve is rated 
essentially in proportion to the impairment of motor or 
sensory function. In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2006).  

Ratings under Diagnostic Code 8205, for disability from 
lesions of peripheral portions of the fifth (trigeminal) 
cranial nerve, are dependent upon relative degree of sensory 
manifestation or motor loss. A 10 percent rating is assigned 
for incomplete, moderate paralysis; a 30 percent rating for 
incomplete, severe paralysis; and a 50 percent rating for 
complete paralysis of the trigeminal nerve. The ratings for 
the cranial nerves are for unilateral involvement; when 
bilateral, they are combined but without the bilateral 
factor. 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2006).

The veteran contends that he is entitled to an increased 
disability rating, as his trigeminal nerve disability is now 
worse than when originally rated.  In support of his claim, 
the veteran contends that he suffers from numbness of the 
lips and chin. The veteran claims that his disability has a 
significant impact on his social interactions, as he is 
unable to eat without drooling or spilling food and drink, 
his speech is slurred, he often cuts himself while shaving, 
and he is unable to kiss his wife and children comfortably.  

The veteran underwent a VA medical examination in February 
2006.  The examiner noted that he did not review the 
veteran's claims file.  On examination of the 
temporomandibular joint, the veteran exhibited normal to 
above normal ranges of motion. Further, he has not lost any 
bone in the maxilla, mandible, or hard palate.  X-rays 
revealed no pathology.  The examiner concluded that the 
veteran experiences partial paralysis of the 5th cranial 
nerve with slight sensation to touch, which extends from the 
corner of the lower lips on both the left and right side to 
the chin.  The examiner determined that the paralysis is 
permanent; although he noted that the veteran does not 
experience functional impairment.  During the examination, 
the veteran reported that he has not sought treatment for his 
condition.  

The veteran previously underwent a VA medical examination in 
August 2003.  He complained of slight weakness with chewing, 
of spilling food and drinks, and occasional slurred speech.  
In addition, he stated that he frequently bites his tongue.  
The examiner observed loss of sensation in the chin area, 
both inside and outside of the mouth.  The examiner concluded 
that the veteran's condition was primarily a sensory deficit.  

The veteran sought treatment from a private physician in 
October 2002, complaining of pain in his temporomandibular 
joint.  On observation, his physician noted tenderness of the 
right temporomandibular joint without crepitus.  A referral 
to see a specialist was given, but the veteran did not seek 
additional treatment.  

Based upon the foregoing, the veteran does not meet the 
criteria for a 30 percent rating for severe, incomplete 
paralysis of the trigeminal nerve.  Rather, the veteran's 
cranial nerve disability more nearly approximates moderate, 
incomplete paralysis of the trigeminal nerve.  Despite his 
complaints of bilateral numbness in the chin area, the 
veteran does have slight sensation to touch.  He exhibits 
full range of motion in the jaw.  His condition has not 
resulted in trophic changes.  Although the numbness on the 
left and right sides of his lips and chin cause embarrassment 
in social situations; the veteran's condition is a primarily 
sensory deficit with no functional limitations.  Thus, the 
veteran's symptoms more nearly approximate the criteria for a 
10 percent rating for incomplete, moderate paralysis of the 
fifth trigeminal nerve.  

However, since the symptoms of the veteran's service 
connected trigeminal nerve disability affect both the left 
and right side of his lips and chin; he is entitled to 
separate 10 percent evaluations under Diagnostic Code 8205.  
In this regard, the Board notes that the ratings for cranial 
nerve disabilities are for unilateral involvement and when 
the disability manifests in bilateral involvement; the 
ratings are to be combined without the bilateral factor.  
Therefore, the veteran's anesthesia of the inferior alveolar 
nerve branches of both the left and right trigeminal nerves 
warrants separate 10 percent ratings.  See 38 C.F.R. § 4.124, 
4.25.  

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application to the regular schedular rating standards.

There is no evidence that the veteran's trigeminal nerve 
disability has resulted in frequent hospitalizations during 
the time period relevant to his June 2003 claim for 
reinstatement of benefits.  The evidence indicates that the 
veteran is currently employed in the healthcare field and he 
has testified that his disability has not resulted in 
absences from work.  He further testified that he has sought 
no treatment for his trigeminal nerve disability from either 
VA or private physicians.  In the absence of evidence 
documenting interruptions in employment or other exceptional 
or unusual circumstances, the veteran's service-connected 
trigeminal nerve disability alone does not place him in a 
position different from other veterans with a 20 percent 
rating.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated August 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Because an increased 
rating has been denied, any question as to the appropriate 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his private treatment records, and furnished 
him with VA medical examinations in February 2006 and August 
2003.  He has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 




ORDER

The disability rating of 10 percent for anesthesia, inferior 
alveolar nerve branches of the trigeminal nerve, bilateral, 
is replaced with two separate 10 percent ratings, one for 
each side.  To this extent, the appeal is granted. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


